United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
DEPARTMENT OF LABOR, OCCUPATIONAL
SAFETY & HEALTH ADMINISTRATION,
Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1147
Issued: October 24, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 3, 2008 appellant filed a timely appeal of a December 18, 2007 decision of the
Office of Workers’ Compensation Programs, denying merit review of her claim. Since more
than one year has elapsed between the last merit decision on October 26, 2006 and the filing of
this appeal, the Board lacks jurisdiction to review the merits of the claim pursuant to 20 C.F.R.
§§ 501.2(c), 501.3(d)(2) and 501.6(c) and (d).
ISSUE
The issue is whether the Office properly determined that appellant’s application for
reconsideration was insufficient to warrant merit review under 5 U.S.C. § 8128(a) and 20 C.F.R.
§ 10.606.

FACTUAL HISTORY
On September 16, 2003 appellant, then a 43-year-old safety engineer, filed a traumatic
injury claim (Form CA-1) alleging she sustained facial injuries in two incidents occurring on
September 11, 2003.1 The Office accepted forehead and nose contusions.
In a telephone call to the Office on May 10, 2004, appellant indicated that she was having
headaches and the medication she was taking had caused hair loss. She filed claims for
compensation (Form CA-7) for intermittent dates commencing November 10, 2003. By decision
dated July 29, 2004, the Office denied the claim for compensation. It found that neither tension
headaches nor other conditions such as postconcussion syndrome were employment related and
therefore any consequential injury from taking medication for these conditions was not
compensable.
By decisions dated August 17, 2005 and October 26, 2006, the Office reviewed the case
on its merits and denied modification. On October 25, 2007 appellant requested reconsideration
of her claim.2 In a narrative statement, appellant indicated that she was submitting a new report
from attending physician, Dr. Randolph Veazey. She argued that the medical evidence
established that her mixed vascular tension headaches were causally related to the employment
injury. No additional medical evidence was received by the Office.
By decision dated December 18, 2007, the Office found that the application for
reconsideration was insufficient to warrant merit review of the claim. It noted that no medical
report was received with the application for reconsideration.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under 5 U.S.C. § 8128(a),3 the
Office’s regulations provides that a claimant may obtain review of the merits of the claim by
submitting a written application for reconsideration that sets forth arguments and contains
evidence that either: “(i) shows that [the Office] erroneously applied or interpreted a specific
point of law; (ii) advances a relevant legal argument not previously considered by [the Office];
or (iii) constitutes relevant and pertinent evidence not previously considered by [the Office].”4
Section 10.608(b) states that any application for review that does not meet at least one of the
requirements listed in section 10.606(b)(2) will be denied by the Office without review of the
merits of the claim.5
1

Appellant alleged the trunk of a car accidentally struck her face as she was unloading items and later she struck
her face on a wall after her hotel room lights went out.
2

The application for reconsideration indicated that it was sent by facsimile transmission on October 25, 2007.

3

5 U.S.C. § 8128(a) provides that “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application.”
4

20 C.F.R. § 10.606(b)(2).

5

20 C.F.R. § 10.608(b); see also Norman W. Hanson, 45 ECAB 430 (1994).

2

ANALYSIS
The underlying merit issue in this case was a medical issue as to whether appellant had
established any additional injuries other than the accepted nose and forehead contusions from the
September 11, 2003 employment incident. Appellant had alleged that she sustained headaches
as a result of the incident, and as a consequence of taking medication for the headaches, had
suffered hair loss.
To require the Office to reopen the case for merit review, the application for
reconsideration must meet one of the requirements of 20 C.F.R. § 10.606(b)(2). In this case,
appellant stated her belief that the medical evidence established tension headaches as an
employment-related condition. She did not show that the Office erroneously applied or
interpreted a specific point of law, or advance a new and relevant legal argument. Appellant
therefore did not meet the requirements of 20 C.F.R. § 10.606(b)(2)(i) or (ii).
As to 20 C.F.R. § 10.606(b)(2)(iii), while appellant discussed an October 10, 2007 report
from Dr. Veazey, the record does not establish that any medical or other evidence was submitted
with the application for reconsideration.6 The last medical report of record was received on
March 1, 2006. Since the Office did not receive any additional evidence, the Board must find
that appellant did not submit “relevant and pertinent new evidence not previously considered” by
the Office.
Appellant did not meet any of the requirements of 20 C.F.R. § 10.606(b)(2) in this case.
In accordance with 20 C.F.R. § 10.608(b), the Office properly determined the application for
reconsideration was insufficient to warrant reopening the claim for review of the merits.
CONCLUSION
The Office properly refused to reopen the case for merit review as appellant did not meet
any of the requirements of 20 C.F.R. § 10.606(b)(2).

6

Appellant submitted evidence on appeal, but the Board can review only evidence that was before the Office at
the time of its final decision. 20 C.F.R. § 501.2(c).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 18, 2007 is affirmed.
Issued: October 24, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

